DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1.(Original) A method comprising: at an electronic device having a processor: identifying a position and a display characteristic for a virtual object in a computer- generated reality (CGR) environment; determining a field of view (FOV) corresponding to a view of the CGR environment from a viewpoint; in accordance with a determination that the FOV will provide a clipped appearance of the virtual object based on the position and the display characteristic, adjusting the display characteristic of the virtual object based on the FOV, wherein the clipped appearance comprises a first portion of the virtual object within the FOV and a second portion of the virtual object outside of the FOV; and providing the view of the CGR environment with the virtual object displayed according to the adjusted display characteristic.
Claims 2-7, they depend on allowable claim 1.
Claim 8.(Currently Amended) A method comprising: at an electronic device having a processor: determining a field of view (FOV) corresponding to a view of a computer-generated reality (CGR) environment from a viewpoint; determining a positional relationship of a virtual object to adjusting a display characteristic of virtual object based on the positional relationship; and providing a view of the CGR environment with the virtual object displayed according to the adjusted display characteristic.Claims 9-11, they depend on allowable claim 8.

Claim 12.(Original) A system comprising: a device with a processor and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations comprising: identifying a position and a display characteristic for a virtual object in a computer-generated reality (CGR) environment; determining a field of view (FOV) corresponding to a view of the CGR environment from a viewpoint; in accordance with a determination that the FOV will provide a clipped appearance of the virtual object based on the position and the display characteristic, adjusting the display characteristic of the virtual object based on the FOV, wherein the clipped appearance comprises a first portion of the virtual object within the FOV and a second portion of the virtual object outside of the FOV; and providing the view of the CGR environment with the virtual object displayed according to the adjusted display characteristic.
Claims 13-18, they depend on allowable claim 12.
Claim 19.(Original) A non-transitory computer-readable storage medium storing program instructions that are computer-executable to perform operations comprising: identifying, by a in accordance with a determination that the FOV will provide a clipped appearance of the virtual object based on the position and the display characteristic, adjusting the display characteristic of the virtual object based on the FOV, wherein the clipped appearance comprises a first portion of the virtual object within the FOV and a second portion of the virtual object outside of the FOV; and providing, by the device, the view of the CGR environment with the virtual object displayed according to the adjusted display characteristic.

Claims 20-25, they depend on allowable claim 19.
Relevant arts:
US 20170039731 A! Method and system of planar surface detection for image processing. The method disclosed is aimed to overcome planar surface searching task often based on an iterative process that is extremely computationally heavy, resulting in a very low frame rate so that such a process is impractical for many devices.

US 20160162742 A1 Within machine vision, object movement is often estimated by applying image evaluation techniques to visible light images, utilizing techniques such as perspective and parallax. However, the precision of such techniques may be limited due to visual distortions in the images, such as glare and shadows, instead, lidar data may be available je.g., for object avoidance in automated navigation), and may serve as a high-precision data source for such determinations. Respective lidar points of a lidar point cloud may be mapped to voxels of a three-dimensional voxel space, and voxel clusters may be identified as objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            7/31/2021